1. "A plea of guilty stands upon the same footing as a conviction by a jury, and has the same force and effect as a verdict of guilty." and therefore amounts to an adjudication as to the existence of every element necessary to the establishment of guilt of the offense charged. Ford v. State, 162 Ga. 422
(4 a), 426 (134 S.E. 95), and cit.; Jackson v. Lowry,  171 Ga. 349, 350 (155 S.E. 466); Smith v. State,  64 Ga. App. 312 (13 S.E.2d 96); Corley v. State, 64 Ga. App. 841,  849 (14 S.E.2d 121).
2. Since under the rulings of this court no conviction of a person under the age of sixteen could be had under the vagrancy statutes as amended (Johnson v. State, 124 Ga. 421,  52 S.E. 737, and cit.; Stevens v. State, 118 Ga. 806,  45 S.E. 615; Code, § 26-7001 and subsections), a voluntary confession of guilt on an accusation charging vagrancy amounts to an adjudication that the accused was of the age required by law.
3. A discharge under a writ of habeas corpus, after a plea of guilty by one accused of crime, can not be granted except in cases where the judgment is absolutely void, for the reason that the function of the writ in *Page 425 
criminal cases is not to test the truth of any fact essential to the establishment of guilt, but only to discharge one convicted of crime where the judgment is wholly void. Kinman
v. Clark, 185 Ga. 328, 330 (195 S.E. 166), and cit. Accordingly, a writ of habeas corpus can not be properly employed as a substitute for a motion to withdraw a plea of guilty improperly entered; and the judge erred in discharging such an applicant.
Judgment reversed. All the Justicesconcur.
                     No. 14200. SEPTEMBER 15, 1942.
The mother of an alleged fifteen-year old girl applied to a city-court judge for habeas corpus on the sole ground that such minor had pleaded guilty and had been sentenced by the superior court for the offense of "vagrancy" while under the age of sixteen, and could not legally have been sentenced under such a plea. The accusation charged the defendant with a violation of the first three subsections of the Code, § 26-7001, relating to vagrancy, without any reference to the age of the defendant, as omitted in such subsections, and without referring to the particular kind of the offense defined in subsection 8, which was added by the acts of 1903 and 1905 (Ga. L. 1903, p. 46; 1905, p. 109), defining as a "vagrant" all "persons over 16 years of age, able to work and who do not work, and have no property to support them, and who have not some known and visible means of a fair, honest, and reputable livelihood, and whose parents are unable to support them, and who are not in attendance upon some educational institution." The court on her plea of guilty sentenced her to confinement at the State farm for twelve months. The record does not show what, if any, inquiry was made by the judge of the court of conviction as to the age of the defendant before imposing the sentence. The sole additional evidence before the judge hearing the application for habeas corpus was undisputed testimony by the defendant's mother and other witnesses that the defendant did not become sixteen until about three months after the sentence. The defendant jailor, having custody of the defendant, excepted to her discharge, and to the admission of testimony as to her age as irrelevant and immaterial.